       Case 2:17-cv-00861-JAD-DJA Document 24 Filed 09/24/19 Page 1 of 2



 1   Lisa A. McClane
     Nevada State Bar # 10139
 2   JACKSON LEWIS P.C.
     3800 Howard Hughes Parkway, Suite 600
 3
     Las Vegas, Nevada 89169
 4   Tel: (702) 921-2460
     Fax: (702) 921-2461
 5   lisa.mcclane@jacksonlewis.com
 6   MATTHEW J. HOFFER
     Michigan Bar No. P70495*
 7
     3800 Capital City Blvd., Ste. #2
 8   Lansing, MI 48906-2110
     *Admitted Pro Hac Vice
 9

10   Attorneys for Defendant
     Las Vegas Bistro, LLC dba Larry
11
     Flynt’s Hustler Club
12
                                UNITED STATES DISTRICT COURT
13
                                        DISTRICT OF NEVADA
14
     SHEILA GONZALEZ,                               Case No. 2:17-cv-00861-JAD-DJA
15

16                 Plaintiff,

17          v.                                      JOINT STIPULATION TO DISMISS
                                                                & ORDER
18   LAS VEGAS BISTRO, LLC dba LARRY
     FLYNT’S HUSTLER CLUB,                                     ECF No. 24
19

20                 Defendant.

21

22

23

24

25

26

27

28
                                                1
       Case 2:17-cv-00861-JAD-DJA Document 24 Filed 09/24/19 Page 2 of 2



 1            The Parties in the above captioned matter, acting through counsel, and pursuant to Fed.

 2   R. Civ. P. Rule 41(a)(1)(A)(ii) hereby stipulate to the Dismissal With Prejudice of this action,

 3   including all claims herein against all parties, with each party to bear its own attorney’s fees and

 4   costs.

 5
              DATED this 20th day of September, 2019.
 6

 7   MORRIS//ANDERSON LAW                                   JACKSON LEWIS P.C.
 8
     /s/ Ryan M. Anderson                                   /s/ Lisa A. McClane
 9   RYAN M. ANDERSON, ESQ.                                 Lisa A. McClane
     Nevada Bar No. 5837                                    Nevada Bar No. 10139
10   716 S. Jones Blvd..                                    3800 Howard Hughes Parkway, Ste. 600
11   Las Vegas, NV 89107                                    Las Vegas, NV 89169

12

13   RUSING LOPEZ & LIZARDI, PLLC                           SHAFER & ASSOCIATES, P.C.
14
     /s/ P. Andrew Sterling                                 /s/ Matthew J. Hoffer
15   P. ANDREW STERLING                                     MATTHEW J. HOFFER
     Nevada Bar 13769                                       Michigan Bar No. P70495*
16   6363 North Swan Road, Suite 151                        3800 Capital City Blvd., Ste. #2
17   Tucson, Arizona 85718                                  Lansing, MI 48906-2110
                                                            *Admitted Pro Hac Vice
18   Attorneys for Plaintiffs
                                                            Attorneys for Defendants
19

20
                                                  ORDER
21
            Based
            IT     on ORDERED
               IS SO  the parties' stipulation [ECF
                                    this ____ day    No. 24] and2019.
                                                  of September   good cause appearing, IT IS HEREBY
22   ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees and
     costs. The Clerk of Court is directed to CLOSE THIS CASE.
23
                                                            U.S. District/Magistrate Judge
24                                                        _________________________________
                                                                       ____
                                                                          _ _______ _ ________
25                                                        U.S. District Judg
                                                                        Judge   JJennifer
                                                                          ddgge Je nnifer
                                                                                       er A.
                                                                                       er A DDorsey
                                                          Dated: September 25, 2019
26

27

28
                                                      2
